 Case 3:20-cv-00135-GMG Document 16 Filed 03/26/21 Page 1 of 4 PageID #: 75




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                MARTINSBURG


DARION GIPSON,

              Plaintiff,


v.                                               CIVIL ACTION NO.: 3:20-CV-135
                                                 (GROH)


CO WATSON, CO ROSIER,
WEST STONE, SIS, HAZELTON
USP MAILROOM and MEDICAL,

              Defendants.


                   ORDER ADOPTING THE MAGISTRATE JUDGE’S
                       REPORT AND RECOMMENDATION

       Currently before the Court is a Report and Recommendation (“R&R”) entered by

United States Magistrate Judge Robert W. Trumble on July 31, 2020. ECF No. 6.

Pursuant to Rule 2 of the Local Rules of Prisoner Litigation Procedure, this action was

referred to Magistrate Judge Trumble for submission of an R&R. Therein, Magistrate

Judge Trumble recommends that this Court dismiss the Plaintiff’s Complaint without

prejudice. The Plaintiff timely filed his objection to the R&R on August 17, 2020. ECF

No. 9. Accordingly, this matter is now ripe for adjudication.

                                    I. BACKGROUND

       On July 30, 2020, Darion Gipson (“Plaintiff”), filed a Complaint alleging various acts

of misconduct against the Defendants. ECF No. 1. In his Complaint, the Plaintiff asserts

six claims: Plaintiff was assaulted by Hazelton staff; his due process rights were violated;
 Case 3:20-cv-00135-GMG Document 16 Filed 03/26/21 Page 2 of 4 PageID #: 76




he was denied medical care; the conditions are unsanitary; he has been subjected to

cruel and unusual punishment; and the mailroom interfered with his mail. The Plaintiff

seeks $25,000,000.00 in damages.

       Upon reviewing the record, the Court finds that the facts as explained in the R&R

accurately and succinctly describe the circumstances underlying the Plaintiff’s claims.

For ease of review, the Court incorporates those facts herein.

                                 II. LEGAL STANDARDS

       Pursuant to 28 U.S.C. § 636(b)(1)(c), this Court is required to make a de novo

review of those portions of the magistrate judge’s findings to which objection is made.

However, the Court is not required to review, under a de novo or any other standard, the

factual or legal conclusions of the magistrate judge as to those portions of the findings or

recommendation to which no objections are addressed. Thomas v. Arn, 474 U.S. 140,

150 (1985). Further, failure to file timely objections constitutes a waiver of de novo review

and the Plaintiff’s right to appeal this Court’s Order. 28 U.S.C. § 636(b)(1); Snyder v.

Ridenour, 889 F.2d 1363, 1366 (4th Cir.1989); United States v. Schronce, 727 F.2d 91,

94 (4th Cir.1984). Pursuant to this Court’s local rules, “written objections shall identify

each portion of the magistrate judge’s recommended disposition that is being challenged

and shall specify the basis for each objection.” LR PL P 12(b). The local rules also

prohibit objections that “exceed ten (10) typewritten pages or twenty (20) handwritten

pages, including exhibits, unless accompanied by a motion for leave to exceed the page

limitation.” LR PL P 12(d).

       “When a party does make objections, but these objections are so general or

conclusory that they fail to direct the district court to any specific error by the magistrate



                                              2
 Case 3:20-cv-00135-GMG Document 16 Filed 03/26/21 Page 3 of 4 PageID #: 77




judge, de novo review is unnecessary.” Green v. Rubenstein, 644 F. Supp. 2d 723, 730

(S.D. W. Va. 2009) (citing Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982)). “When

only a general objection is made to a portion of a magistrate judge’s report-

recommendation, the Court subjects that portion of the report-recommendation to only a

clear error review.”   Williams v. New York State Div. of Parole, No. 9:10-CV-1533

(GTS/DEP), 2012 WL 2873569, at *2 (N.D.N.Y. July 12, 2012). “Similarly, when an

objection merely reiterates the same arguments made by the objecting party in its original

papers submitted to the magistrate judge, the Court subjects that portion of the report-

recommendation challenged by those arguments to only a clear error review.” Taylor v.

Astrue, 32 F. Supp. 3d 253, 260-61 (N.D.N.Y. 2012).

       Courts have also held that when a party’s objection lacks adequate specificity, the

party waives that objection. See Mario v. P & C Food Markets, Inc., 313 F.3d 758, 766

(2d Cir. 2002) (finding that even though a party filed objections to the magistrate judge’s

R&R, they were not specific enough to preserve the claim for review). Bare statements

“devoid of any reference to specific findings or recommendations . . . and unsupported by

legal authority, [are] not sufficient.” Mario 313 F.3d at 766. Pursuant to the Federal Rules

of Civil Procedure and this Court’s Local Rules, “referring the court to previously filed

papers or arguments does not constitute an adequate objection.” Id.; See also Fed. R.

Civ. P. 72(b); LR PL P 12. Finally, the Fourth Circuit has long held, “[a]bsent objection,

we do not believe that any explanation need be given for adopting [an R&R].” Camby v.

Davis, 718 F.2d 198, 200 (4th Cir. 1983) (finding that without an objection, no explanation

whatsoever is required of the district court when adopting an R&R).




                                             3
 Case 3:20-cv-00135-GMG Document 16 Filed 03/26/21 Page 4 of 4 PageID #: 78




                                     III. DISCUSSION

       Upon review of all the filings in this matter, the Court finds that the Plaintiff has

presented no new material facts or arguments in his objections to the magistrate judge’s

R&R. The Plaintiff notes that he filed administrative remedy forms; however, as the R&R

explains, beginning the process is not enough. The Plaintiff must fully exhaust all of his

administrative remedies. Therefore, the Court finds that de novo review is not required.

Nonetheless, the Court finds, as the R&R explains, that on the face of the Plaintiff’s

Complaint it is apparent that he could not possibly have exhausted his administrative

remedies at the time of filing.

                                    IV. CONCLUSION

       Accordingly, finding that Magistrate Judge Trumble’s R&R carefully considers the

record and applies the appropriate legal analysis, it is the opinion of this Court that

Magistrate Judge Trumble=s Report and Recommendation [ECF No. 6] should be, and is,

hereby ORDERED ADOPTED for the reasons more fully stated therein. Thus, the

Plaintiff’s Complaint is DISMISSED WITHOUT PREJUDICE. ECF No. 1. The Clerk of

Court is DIRECTED to TERMINATE all outstanding motions as MOOT.

       The Clerk of Court is further DIRECTED to transmit copies of this Order to all

counsel of record and the pro se Plaintiff.


       DATED: March 26, 2021




                                              4
